Filed 12/2/2015 4:09:25 PM
                                                                                 Billy Fox
                                                                                 District Clerk
                                                                                 Bowie County, Texas
                                                                                 Teresa Tipps, Deputy
                                   &$86( 12 )

                                                                                  FILED IN
67$7( 2) 7(;$6                                      ,1 7+( 1' ',675,&7  &2857
                                                                      6th COURT OF APPEALS
                                                                            TEXARKANA, TEXAS
YV                                                 2)                    12/3/2015 8:38:00 AM
                                                                             DEBBIE AUTREY
52< %$,/(<                                          %2:,( &2817<         7(;$6Clerk

                                     127,&( 2) $33($/

72 7+( +2125$%/( -8'*( 2) 6$,' &2857

       1RZ FRPHV 5R\ %DLOH\ $SSOLFDQW'HIHQGDQW LQ WKH DERYH VW\OHG DQG QXPEHUHG FDXVH E\

DQG WKURXJK KLV DWWRUQH\ RI UHFRUG 5LFN & 6KXPDNHU DQG JLYHV QRWLFH RI DSSHDO WR WKH &RXUW RI

$SSHDOV IRU WKH 6L[WK $SSHOODWH 'LVWULFW RI 7H[DV IURP WKH WULDO FRXUW¶V RUGHU RI 1RYHPEHU  

ZKLFK IDLOHG WR FRPSO\ ZLW K $UWLFOH  RI WKH 7H[DV &RGH RI &ULPLQDO 3URFHGXUH E\ UHGXFLQJ

EDLO WR DQ DPRXQW WKH DSSOLFDQWGHIHQGDQW FRXOG SRVW

       7KLV DSSHDO LV ILOHG SXUVXDQW WR 7H[DV 5XOH RI $SSHOODWH 3URFHGXUH 5XOH 

'DWHG 'HFHPEHU  

                                                     5HVSHFWIXOO\ 6XEPLWWHG

                                                     V 5LFN & 6KXPDNHU
                                                     6%& 1R 
                                                     %RZLH &RXQW\ 3XE 'HI 2IILFH
                                                      :HVW %URDG 6WUHHW
                                                     7H[DUNDQD 7H[DV 
                                                       
                                                     )D[    
                                                     5LFN6KXPDNHU#W[NXVDRUJ

                                &(57,),&$7( 2) 6(59,&(

      , FHUWLI\ D WUXH DQG FRUUHFW FRS\ RI WKH DERYH 1RWLFH RI $SSHDO ZDV IRUZDUGHG WR WKH %RZLH
&RXQW\ 7H[DV E\ HILOLQJ RQ WKLV QG GD\ RI 'HFHPEHU 

                                                     V 5LFN & 6KXPDNHU